Exhibit CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated March 13, 2009, as amended on May 18, 2009, with respect to the consolidated financial statements and schedules, which appear in Universal Insurance Holdings, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2008, as filed with the Securities and Exchange Commission. /s/ Blackman Kallick, LLP Blackman Kallick, LLP Chicago, Illinois December
